DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 06/21/2021, in which claims 1, 7-8 were amended, claim 2 was withdrawn, claims 11-21 were cancelled, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6,10 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US Pat. 8163601) in view of Feng (US Pub. 20110018116), Olson et al. (US Pub. 20190326255), Chow et al. (US Pub. 20100144101), Hsu et al. (US Pub. 20180374717) and Madrid (US Pat. 8193618).
Regarding claims 1, Gong et al. discloses in Fig. 7-14 a method for fabricating semiconductor packages, the method comprising the steps of: 
preparing a wafer [200] comprising a plurality of semiconductor devices [210][column 6, lines 25-26]; 
depositing metal [211, 212, 213] on a plurality of top surfaces and a plurality of bottom surfaces of the wafer [200][column 6, lines 25-46]; 
applying a first singulation process to the wafer [200] forming a plurality of separated semiconductor devices [210][Fig. 14, column 6, lines 57-67, column 7, lines 1-13].
Gong et al. fails to disclose
preparing a plurality of wafers;
depositing metal on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers.
Feng discloses in Fig. 2D, Fig. 2H, paragraph [0022], [0024], 
preparing a plurality of wafers;
depositing metal [103, 104, 105] on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers [101].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Feng into the method of Gong et al. to include preparing a plurality of wafers; depositing metal on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of providing suitable metal material and method for deposit metal on surfaces of the wafer to form electrical contacts; providing a wafer batch level process on multiple wafers at the same time thus reducing production time and improving the process throughput [paragraph [0022] and [0024] of Feng et al.] Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong fails to disclose   
providing a removable carrier; 
forming a plurality of lead strips on a top surface of the removable carrier; 
attaching the plurality of separated semiconductor devices to the top surface of the removable carrier; 
forming a molding encapsulation enclosing a majority portion of the plurality of lead strips and the plurality of separated semiconductor devices; 
forming a plurality of electrical interconnections above the molding encapsulation, connecting the plurality of semiconductor devices to the plurality of lead strips; 
removing the removable carrier exposing a bottom surface; 
bonding a tape to the exposed bottom surface forming an integrated structure; and 
applying a second singulation process to the integrated structure forming the semiconductor packages.
Olson et al. discloses in Fig. 2A-2F, paragraph [0045]-[0064]
providing a removable carrier [56 and 58]; 
forming a plurality of lead structures [54] on a top surface of the removable carrier [56 and 58]; 
attaching the plurality of separated semiconductor devices [24] to the top surface of the removable carrier [56 and 58]; 
forming a molding encapsulation [62] enclosing a majority portion of the plurality of lead structures [54] and the plurality of separated semiconductor devices [24]; 
forming a plurality of electrical interconnections [110] above the molding encapsulation [62], connecting the plurality of semiconductor devices [24] to the plurality of lead structures [54]; 
removing the removable carrier [56 and 58] exposing a bottom surface; 
applying a second singulation process to an integrated structure forming the semiconductor packages [Fig. 2F and paragraph [0064]].
Chow et al. discloses in Fig. 3a, paragraph [0033]
a plurality of lead structures [104] comprises a plurality of lead strips.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Olson et al. and Chow et al. into the method of Gong et al. to include providing a removable carrier; forming a plurality of lead strips on a top surface of the removable carrier; attaching the plurality of separated semiconductor devices to the top surface of the removable carrier; forming a molding encapsulation enclosing a majority portion of the plurality of lead strips and the plurality of separated semiconductor devices; forming a plurality of electrical interconnections above the molding encapsulation, connecting the plurality of semiconductor devices to the plurality of lead strips; removing the removable carrier exposing a bottom surface; and applying a second singulation process to the integrated structure forming the semiconductor packages. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of providing suitable method for forming individual semiconductor packages having conductive posts embedded in a structurally protective encapsulant and providing suitable shape and arrangement of conductive posts; providing detail description of a back-end manufacturing for forming device packages with smaller footprint [paragraph [0001], [0033], [0045] of Chow et al., paragraph [0002], [0008], [0009], [0027] of Olson et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong et al., Olson et al., Chow et al. fails to disclose 
bonding a tape to the exposed bottom surface. 
	Hsu et al. discloses in Fig. 5, Fig. 15-18, paragraph [0029]-[0032], [0045]
bonding a tape [360] to the exposed bottom surface. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hsu into the method of Gong et al., Olson et al. and Chow et al. to include bonding a tape to the exposed bottom surface forming an integrated structure. The ordinary artisan would have been motivated to modify Gong et al., Olson et al. and Chow et al. in the above manner for the purpose of avoiding chipping and cracking during a package singulation step and reducing the package warpage caused by the mold layer, the PI layers and the RDL layer [paragraph [0045] of Hsu et al.].
Gong et al., Olson et al., Chow et al. fails to disclose 
wherein each of the plurality of lead strips further comprises 
a central vertical bar; and 
an additional horizontal bar; 
wherein the central vertical bar runs through centers of the plurality of horizontal bars so that each of the plurality of lead strips is divided into a first lead strip portion on a first side of the central vertical bar and a second lead strip portion on a second side of the central vertical bar; 
wherein the second side is opposite the first side; and 
wherein the additional horizontal bar comprises 
a first end, on the first side of the central vertical bar, not directly connecting to the plurality of vertical bars; and 
a second end, on the second side of the central vertical bar, directly connecting to one of the plurality of vertical bars.
Madrid discloses in Fig. 6, column 6, lines 44-49
wherein each of the plurality of lead strips comprises a plurality of horizontal bars connected by a plurality of vertical bars on both ends to form groups of leads;
wherein each of the plurality of lead strips further comprises 
a central vertical bar; and 
an additional horizontal bar; 
wherein the central vertical bar runs through centers of the plurality of horizontal bars so that each of the plurality of lead strips is divided into a first lead strip portion on a first side of the central vertical bar and a second lead strip portion on a second side of the central vertical bar; 
wherein the second side is opposite the first side; 
wherein the additional horizontal bar comprises 
a first end, on the first side of the central vertical bar, not directly connecting to the plurality of vertical bars; and 
a second end, on the second side of the central vertical bar, directly connecting to one of the plurality of vertical bars.

    PNG
    media_image1.png
    870
    696
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Madrid into the method of Gong et al., Olson et al., Chow et al. to include wherein each of the plurality of lead strips comprises a plurality of horizontal bars connected by a plurality of vertical bars on both ends to form groups of leads; wherein each of the plurality of lead strips further comprises a central vertical bar; and an additional horizontal bar; wherein the central vertical bar runs through centers of the plurality of horizontal bars so that each of the plurality of lead strips is divided into a first lead strip portion on a first side of the central vertical bar and a second lead strip portion on a second side of the central vertical bar; wherein the second side is opposite the first side; wherein the additional horizontal bar comprises a first end, on the first side of the central vertical bar, not directly connecting to the plurality of vertical bars; and a second end, on the second side of the central vertical bar, directly connecting to one of the plurality of vertical bars. The ordinary artisan would have been motivated to modify Gong et al., Olson et al., Chow et al. in the above manner for the purpose of providing suitable design of a lead frame having multiple lead structures such as a drain lead structure, a source lead structure and a gate lead structure that can be used for making semiconductor die package [column 1, lines 50-54, column 2, lines 3-6, 42-43, column 6, lines 42-49 of Madrid et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 3, Olson et al. discloses in paragraph [0045] wherein the step of forming the plurality of lead structures [54] comprises the sub-step of bonding a plurality of pre-formed lead structures [54] to the top surface of the removable carrier [56 and 58] forming the plurality of lead structures [54].
Chow et al. discloses in Fig. 3a, paragraph [0033]
the plurality of lead structures [104] comprises plurality of copper strips.
Consequently, the combination of Olson and Chow discloses wherein the step of forming the plurality of lead strips comprises the sub-step of bonding a plurality of pre-formed copper strips to the top surface of the removable carrier forming the plurality of lead strips.

Regarding claim 4, Olson et al. discloses in Fig. 2B, paragraph [0046] and [0049] wherein the step of forming the molding encapsulation comprises the sub-step of forming the molding encapsulation [62] by applying a removable film [release film] between a chase [65 and 66] of a molding tool and the plurality of separated semiconductor devices [24].

Regarding claim 5, Olson et al. discloses in Fig. 2C and paragraph [0053] after the step of forming the molding encapsulation [62], further comprising lapping a top surface of the molding encapsulation [62].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Olson et al. into the method of Gong et al. to include after the step of forming the molding encapsulation further comprising lapping a top surface of the molding encapsulation. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of forming a planarized insulating encapsulation exposing the conductive pillars and the contacts of the semiconductor device for further processing [paragraph [0053] of Olson et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 6, Olson discloses in paragraph [0043] 
wherein the removable carrier [56] is made of a stainless steel material; and
Chow et al. discloses in Fig. 3a, paragraph [0033]
wherein the plurality of lead strips [104] are made of a copper material.
Consequently, the combination of Olson and Chow discloses wherein the removable carrier is made of a stainless steel material; and wherein the plurality of lead strips are made of a copper material.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Olson et al. and Chow into the method of Gong et al. to include wherein the removable carrier is made of a stainless steel material; and wherein the plurality of lead strips are made of a copper material. The ordinary artisan would have been motivated to modify Gong et al., in the above manner for the purpose of providing suitable material of temporary carrier and suitable material of conductive posts.

Regarding claim 10, Olson discloses in Fig. 2A-2B wherein a height of the plurality of the lead strip [54] is substantially the same as a thickness of the plurality of separated semiconductor devices [24].

Claims 1, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US Pat. 8163601) in view of Feng (US Pub. 20110018116), Scanlan et al. (US Pub. 20160260682), Chow et al. (US Pub. 20100144101) and Hsu et al. (US Pub. 20180374717) and Madrid (US Pat. 8193618).
Regarding claim 1, Gong et al. discloses in Fig. 7-14 a method for fabricating semiconductor packages, the method comprising the steps of: 
preparing a wafer [200] comprising a plurality of semiconductor devices [210][column 6, lines 25-26]; 
depositing metal [211, 212, 213] on a plurality of top surfaces and a plurality of bottom surfaces of the wafer [200][column 6, lines 25-46]; 
applying a first singulation process to the wafer [200] forming a plurality of separated semiconductor devices [210][Fig. 14, column 6, lines 57-67, column 7, lines 1-13].
Gong et al. fails to disclose
preparing a plurality of wafers;
depositing metal on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers.
Feng discloses in Fig. 2D, Fig. 2H, paragraph [0022], [0024], 
preparing a plurality of wafers;
depositing metal [103, 104, 105] on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers [101].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Feng into the method of Gong et al. to include preparing a plurality of wafers; depositing metal on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of providing suitable metal material and method for deposit metal on surfaces of the wafer to form electrical contacts; providing a wafer batch level process on multiple wafers at the same time thus reducing production time and improving the process throughput [paragraph [0022] and [0024] of Feng et al.] Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong fails to disclose   
providing a removable carrier; 
forming a plurality of lead strips on a top surface of the removable carrier; 
attaching the plurality of separated semiconductor devices to the top surface of the removable carrier; 
forming a molding encapsulation enclosing a majority portion of the plurality of lead strips and the plurality of separated semiconductor devices; 
forming a plurality of electrical interconnections above the molding encapsulation, connecting the plurality of semiconductor devices to the plurality of lead strips; 
removing the removable carrier exposing a bottom surface; 
bonding a tape to the exposed bottom surface forming an integrated structure; and 
applying a second singulation process to the integrated structure forming the semiconductor packages.
Scanlan et al. discloses in Fig. 2C-2F, paragraph [0052]-[0068]
providing a removable carrier [40]; 
forming a plurality of lead structures [52] on a top surface of the removable carrier [40]; 
attaching the plurality of separated semiconductor devices [14] to the top surface of the removable carrier [40]; 
forming a molding encapsulation [56] enclosing a majority portion of the plurality of lead structures [52] and the plurality of separated semiconductor devices [14]; 
forming a plurality of electrical interconnections [70] above the molding encapsulation [56], connecting the plurality of semiconductor devices [14] to the plurality of lead structures [52][paragraph [0058]]; 
removing the removable carrier [40] exposing a bottom surface; 
applying a second singulation process to an integrated structure forming the semiconductor packages [Fig. 2F and paragraph [0068]].
Chow et al. discloses in Fig. 3a, paragraph [0033]
a plurality of lead structures [104] comprises a plurality of lead strips.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Scanlan et al. and Chow et al. into the method of Gong et al. to include providing a removable carrier; forming a plurality of lead strips on a top surface of the removable carrier; attaching the plurality of separated semiconductor devices to the top surface of the removable carrier; forming a molding encapsulation enclosing a majority portion of the plurality of lead strips and the plurality of separated semiconductor devices; forming a plurality of electrical interconnections above the molding encapsulation, connecting the plurality of semiconductor devices to the plurality of lead strips; removing the removable carrier exposing a bottom surface; and applying a second singulation process to the integrated structure forming the semiconductor packages. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of providing suitable method for forming individual semiconductor packages having conductive posts embedded in a structurally protective encapsulant and providing suitable shape of conductive posts; providing a method of making a fully molded semiconductor package, which includes a peripheral area around a semiconductor die comprising vertically oriented electrical interconnects that facilitate of package on package (PoP) stacking of multiple semiconductor packages [paragraph [0001], [0033], [0045] of Chow et al., paragraph [0002] of Scanlan et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong et al., Scanlan et al., Chow et al. fails to disclose 
bonding a tape to the exposed bottom surface. 
	Hsu et al. discloses in Fig. 5, Fig. 15-18, paragraph [0029]-[0032], [0045]
bonding a tape [360] to the exposed bottom surface. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hsu into the method of Gong et al., Scanlan et al. and Chow et al. to include bonding a tape to the exposed bottom surface forming an integrated structure. The ordinary artisan would have been motivated to modify Gong et al., Scanlan et al. and Chow et al. in the above manner for the purpose of avoiding chipping and cracking during a package singulation step and reducing the package warpage caused by the mold layer, the PI layers and the RDL layer [paragraph [0045] of Hsu et al.].
Gong et al., Scanlan et al., Chow et al. fails to disclose 
wherein each of the plurality of lead strips further comprises 
a central vertical bar; and 
an additional horizontal bar; 
wherein the central vertical bar runs through centers of the plurality of horizontal bars so that each of the plurality of lead strips is divided into a first lead strip portion on a first side of the central vertical bar and a second lead strip portion on a second side of the central vertical bar; 
wherein the second side is opposite the first side; and 
wherein the additional horizontal bar comprises 
a first end, on the first side of the central vertical bar, not directly connecting to the plurality of vertical bars; and 
a second end, on the second side of the central vertical bar, directly connecting to one of the plurality of vertical bars.
Madrid discloses in Fig. 6, column 6, lines 44-49
wherein each of the plurality of lead strips comprises a plurality of horizontal bars connected by a plurality of vertical bars on both ends to form groups of leads;
wherein each of the plurality of lead strips further comprises 
a central vertical bar; and 
an additional horizontal bar; 
wherein the central vertical bar runs through centers of the plurality of horizontal bars so that each of the plurality of lead strips is divided into a first lead strip portion on a first side of the central vertical bar and a second lead strip portion on a second side of the central vertical bar; 
wherein the second side is opposite the first side; 
wherein the additional horizontal bar comprises 
a first end, on the first side of the central vertical bar, not directly connecting to the plurality of vertical bars; and 
a second end, on the second side of the central vertical bar, directly connecting to one of the plurality of vertical bars.

    PNG
    media_image1.png
    870
    696
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Madrid into the method of Gong et al., Scanlan et al., Chow et al. to include wherein each of the plurality of lead strips comprises a plurality of horizontal bars connected by a plurality of vertical bars on both ends to form groups of leads; wherein each of the plurality of lead strips further comprises a central vertical bar; and an additional horizontal bar; wherein the central vertical bar runs through centers of the plurality of horizontal bars so that each of the plurality of lead strips is divided into a first lead strip portion on a first side of the central vertical bar and a second lead strip portion on a second side of the central vertical bar; wherein the second side is opposite the first side; wherein the additional horizontal bar comprises a first end, on the first side of the central vertical bar, not directly connecting to the plurality of vertical bars; and a second end, on the second side of the central vertical bar, directly connecting to one of the plurality of vertical bars. The ordinary artisan would have been motivated to modify Gong et al., Scanlan et al., Chow et al. in the above manner for the purpose of providing suitable design of a lead frame having multiple lead structures such as a drain lead structure, a source lead structure and a gate lead structure that can be used for making semiconductor die package [column 1, lines 50-54, column 2, lines 3-6, 42-43, column 6, lines 42-49 of Madrid et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 5, Scanlan et al. discloses in Fig. 2D and paragraph [0055]-[0056] after the step of forming the molding encapsulation [56], further comprising lapping a top surface of the molding encapsulation [56].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Scanlan et al. into the method of Gong et al. to include after the step of forming the molding encapsulation further comprising lapping a top surface of the molding encapsulation. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of forming a planarized insulating encapsulation exposing the conductive pillars and the contacts of the semiconductor device for further processing [paragraph [0055]-[0056] of Scanlan et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 6, Scanlan et al. discloses in paragraph [0044] 
wherein the removable carrier [40] is made of a stainless steel material; and
Chow et al. discloses in Fig. 3a, paragraph [0033]
wherein the plurality of lead strips [104] are made of a copper material.
Consequently, the combination of Scanlan et al. and Chow discloses wherein the removable carrier is made of a stainless steel material; and wherein the plurality of lead strips are made of a copper material.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Scanlan et al. and Chow into the method of Gong et al. to include wherein the removable carrier is made of a stainless steel material; and wherein the plurality of lead strips are made of a copper material. The ordinary artisan would have been motivated to modify Gong et al., in the above manner for the purpose of providing suitable material of temporary carrier and suitable material of conductive posts.

Regarding claim 9, Scanlan et al. discloses in Fig. 2E-2F 
wherein before applying the second singulation process, a first portion of the plurality of lead strips [52] and a second portion of the plurality of lead strips [52] are electrically connected [Fig. 2E]; and 
after applying the second singulation process, the first portion of the plurality of lead strips [52] and the second portion of the plurality of lead strips [52] are electrically isolated [Fig. 2F].

Regarding claim 10, Scanlan et al. discloses in Fig. 2D wherein a height of the plurality of the lead strip [52] is substantially the same as a thickness of the plurality of separated semiconductor devices [14].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US Pat. 8163601) in view of Feng (US Pub. 20110018116), Scanlan et al. (US Pub. 20160260682), Chow et al. (US Pub. 20100144101), Hsu et al. (US Pub. 20180374717), Otremba et al. (US Pub. 20130146991).
Regarding claims 7 and 8, Gong et al. discloses in Fig. 7-14 a method for fabricating semiconductor packages, the method comprising the steps of: 
preparing a wafer [200] comprising a plurality of MOSFET devices [210][column 4, lines 25-28, column 6, lines 25-26]; 
depositing metal [211, 212, 213] on a plurality of top surfaces and a plurality of bottom surfaces of the wafer [200][column 6, lines 25-46]; 
applying a first singulation process to the wafer [200] forming a plurality of separated MOSFET devices [210][Fig. 14, column 6, lines 57-67, column 7, lines 1-13].
Gong et al. fails to disclose
preparing a plurality of wafers;
depositing metal on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers.
Feng discloses in Fig. 2D, Fig. 2H, paragraph [0022], [0024], 
preparing a plurality of wafers;
depositing metal [103, 104, 105] on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers [101].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Feng into the method of Gong et al. to include preparing a plurality of wafers; depositing metal on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of providing suitable metal material and method for deposit metal on surfaces of the wafer to form electrical contacts; providing a wafer batch level process on multiple wafers at the same time thus reducing production time and improving the process throughput [paragraph [0022] and [0024] of Feng et al.] Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong fails to disclose   
providing a removable carrier; 
forming a plurality of lead strips on a top surface of the removable carrier; 
attaching the plurality of separated semiconductor devices to the top surface of the removable carrier; 
forming a molding encapsulation enclosing a majority portion of the plurality of lead strips and the plurality of separated semiconductor devices; 
forming a plurality of electrical interconnections above the molding encapsulation, connecting the plurality of semiconductor devices to the plurality of lead strips; 
removing the removable carrier exposing a bottom surface; 
bonding a tape to the exposed bottom surface forming an integrated structure; and 
applying a second singulation process to the integrated structure forming the semiconductor packages.
Scanlan et al. discloses in Fig. 2C-2F, paragraph [0052]-[0068]
providing a removable carrier [40]; 
forming a plurality of lead structures [52] on a top surface of the removable carrier [40]; 
attaching the plurality of separated semiconductor devices [14] to the top surface of the removable carrier [40]; 
forming a molding encapsulation [56] enclosing a majority portion of the plurality of lead structures [52] and the plurality of separated semiconductor devices [14]; 
forming a plurality of electrical interconnections [70] above the molding encapsulation [56], connecting the plurality of semiconductor devices [14] to the plurality of lead structures [52][paragraph [0058]]; 
removing the removable carrier [40] exposing a bottom surface; 
applying a second singulation process to an integrated structure forming the semiconductor packages [Fig. 2F and paragraph [0068]];
wherein the step of forming the plurality of electrical interconnections [70] is before the step of removing the removable carrier [40].
Chow et al. discloses in Fig. 3a, paragraph [0033]
a plurality of lead structures [104] comprises a plurality of lead strips.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Scanlan et al. and Chow et al. into the method of Gong et al. to include providing a removable carrier; forming a plurality of lead strips on a top surface of the removable carrier; attaching the plurality of separated semiconductor devices to the top surface of the removable carrier; forming a molding encapsulation enclosing a majority portion of the plurality of lead strips and the plurality of separated semiconductor devices; forming a plurality of electrical interconnections above the molding encapsulation, connecting the plurality of semiconductor devices to the plurality of lead strips; removing the removable carrier exposing a bottom surface; and applying a second singulation process to the integrated structure forming the semiconductor packages. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of providing suitable method for forming individual semiconductor packages having conductive posts embedded in a structurally protective encapsulant and providing suitable shape of conductive posts; providing a method of making a fully molded semiconductor package, which includes a peripheral area around a semiconductor die comprising vertically oriented electrical interconnects that facilitate of package on package (PoP) stacking of multiple semiconductor packages [paragraph [0001], [0033], [0045] of Chow et al., paragraph [0002] of Scanlan et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong et al., Scanlan et al., Chow et al. fails to disclose 
bonding a tape to the exposed bottom surface. 
	Hsu et al. discloses in Fig. 5, Fig. 15-18, paragraph [0029]-[0032], [0045]
bonding a tape [360] to the exposed bottom surface. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hsu into the method of Gong et al., Scanlan et al. and Chow et al. to include bonding a tape to the exposed bottom surface forming an integrated structure. The ordinary artisan would have been motivated to modify Gong et al., Scanlan et al. and Chow et al. in the above manner for the purpose of avoiding chipping and cracking during a package singulation step and reducing the package warpage caused by the mold layer, the PI layers and the RDL layer [paragraph [0045] of Hsu et al.].
Gong et al., Scanlan et al., Chow et al. fails to disclose 
attaching a first group of the plurality of separated MOSFET devices each with a gate electrode and a source electrode on a bottom surface connected to the top surface of the removable carrier;
attaching a second group of the plurality of separated MOSFET devices each with a drain electrode on a bottom surface connected to the top surface of the removable carrier.
Scanlan et al. discloses in paragraph [0003], [0006] a semiconductor device contains multiple active structures including bipolar and field effect transistors. Scanlan et al. discloses in paragraph [0007] that “[t]he term "semiconductor die" as used herein refers to both the singular and plural form of the words, and accordingly can refer to both a single semiconductor device and multiple semiconductor devices.”
Otremba et al. discloses in Fig. 2O, Fig. 3, paragraph [0001], [0002], [0023], [0047]-[0048] and claim 1,  
attaching a first group of the plurality of separated MOSFET devices [10] each with a gate electrode [14] and a source electrode [13] on a bottom surface connected to the top surface of the removable carrier [33 and 35][the bottom surface of device 10 is connected to/attached to/bonded to the top surface of the carrier 33 and 35 through the layer 42];
attaching a second group of the plurality of separated MOSFET devices [20] each with a drain electrode [25] on a bottom surface connected to the top surface of the removable carrier [33 and 25].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Scanlan et al. and Otremba et al. into the method of Gong et al. to include attaching a first group of the plurality of separated MOSFET devices each with a gate electrode and a source electrode on a bottom surface connected to the top surface of the removable carrier; attaching a second group of the plurality of separated MOSFET devices each with a drain electrode on a bottom surface connected to the top surface of the removable carrier. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of providing device packages each including two power semiconductor chips; providing an integrated power modules such as half bridge switch circuits that might be implemented in electronic circuits for converting DC voltages, so-called DC-DC converters [paragraph [0003]-[0007] of Scanlan et al., paragraph [0001], [0047]-0048] and claim 1 of Otremba et al.].

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US Pat. 8163601) in view of Feng (US Pub. 20110018116), Olson et al. (US Pub. 20190326255), Chow et al. (US Pub. 20100144101), Hsu et al. (US Pub. 20180374717) and Otremba et al. (US Pub. 20130146991).
Regarding claims 7-8, Gong et al. discloses in Fig. 7-14 a method for fabricating semiconductor packages, the method comprising the steps of: 
preparing a wafer [200] comprising a plurality of MOSFET devices [210][column 4, lines 25-28, column 6, lines 25-26]; 
depositing metal [211, 212, 213] on a plurality of top surfaces and a plurality of bottom surfaces of the wafer [200][column 6, lines 25-46]; 
applying a first singulation process to the wafer [200] forming a plurality of separated MOSFET devices [210][Fig. 14, column 6, lines 57-67, column 7, lines 1-13].
Gong et al. fails to disclose
preparing a plurality of wafers;
depositing metal on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers.
Feng discloses in Fig. 2D, Fig. 2H, paragraph [0022], [0024], 
preparing a plurality of wafers;
depositing metal [103, 104, 105] on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers [101].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Feng into the method of Gong et al. to include preparing a plurality of wafers; depositing metal on a plurality of top surfaces and a plurality of bottom surfaces of the wafer comprises plating copper on a plurality of top surfaces and a plurality of bottom surfaces of the plurality of wafers. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of providing suitable metal material and method for deposit metal on surfaces of the wafer to form electrical contacts; providing a wafer batch level process on multiple wafers at the same time thus reducing production time and improving the process throughput [paragraph [0022] and [0024] of Feng et al.] Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong fails to disclose   
providing a removable carrier; 
forming a plurality of lead strips on a top surface of the removable carrier; 
attaching the plurality of separated semiconductor devices to the top surface of the removable carrier; 
forming a molding encapsulation enclosing a majority portion of the plurality of lead strips and the plurality of separated semiconductor devices; 
forming a plurality of electrical interconnections above the molding encapsulation, connecting the plurality of semiconductor devices to the plurality of lead strips; 
removing the removable carrier exposing a bottom surface; 
bonding a tape to the exposed bottom surface forming an integrated structure; and 
applying a second singulation process to the integrated structure forming the semiconductor packages.
Olson et al. discloses in Fig. 2A-2F, paragraph [0045]-[0064]
providing a removable carrier [56 and 58]; 
forming a plurality of lead structures [54] on a top surface of the removable carrier [56 and 58]; 
attaching the plurality of separated semiconductor devices [24] to the top surface of the removable carrier [56 and 58]; 
forming a molding encapsulation [62] enclosing a majority portion of the plurality of lead structures [54] and the plurality of separated semiconductor devices [24]; 
forming a plurality of electrical interconnections [110] above the molding encapsulation [62], connecting the plurality of semiconductor devices [24] to the plurality of lead structures [54]; 
removing the removable carrier [56 and 58] exposing a bottom surface; 
applying a second singulation process to an integrated structure forming the semiconductor packages [Fig. 2F and paragraph [0064]].
Chow et al. discloses in Fig. 3a, paragraph [0033]
a plurality of lead structures [104] comprises a plurality of lead strips.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Olson et al. and Chow et al. into the method of Gong et al. to include providing a removable carrier; forming a plurality of lead strips on a top surface of the removable carrier; attaching the plurality of separated semiconductor devices to the top surface of the removable carrier; forming a molding encapsulation enclosing a majority portion of the plurality of lead strips and the plurality of separated semiconductor devices; forming a plurality of electrical interconnections above the molding encapsulation, connecting the plurality of semiconductor devices to the plurality of lead strips; removing the removable carrier exposing a bottom surface; and applying a second singulation process to the integrated structure forming the semiconductor packages. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of providing suitable method for forming individual semiconductor packages having conductive posts embedded in a structurally protective encapsulant and providing suitable shape of conductive posts; providing detail description of a back-end manufacturing for forming device packages with smaller footprint [paragraph [0001], [0033], [0045] of Chow et al., paragraph [0002], [0008], [0009], [0027] of Olson et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gong et al., Olson et al., Chow et al. fails to disclose 
bonding a tape to the exposed bottom surface. 
	Hsu et al. discloses in Fig. 5, Fig. 15-18, paragraph [0029]-[0032], [0045]
bonding a tape [360] to the exposed bottom surface. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hsu into the method of Gong et al., Olson et al. and Chow et al. to include bonding a tape to the exposed bottom surface forming an integrated structure. The ordinary artisan would have been motivated to modify Gong et al., Olson et al. and Chow et al. in the above manner for the purpose of avoiding chipping and cracking during a package singulation step and reducing the package warpage caused by the mold layer, the PI layers and the RDL layer [paragraph [0045] of Hsu et al.].
Gong et al., Olson et al., Chow et al. fails to disclose 
attaching a first group of the plurality of separated MOSFET devices each with a gate electrode and a source electrode on a bottom surface connected to the top surface of the removable carrier;
attaching a second group of the plurality of separated MOSFET devices each with a drain electrode on a bottom surface connected to the top surface of the removable carrier.
Olson et al. discloses in paragraph [0071] Olson method can be used to form integrated power modules such as half bride switch circuits or full three phase switch circuits that can be formed by integrated multiple power transistors and power diodes within a molded package.  
Otremba et al. discloses in Fig. 2O, Fig. 3, paragraph [0001], [0002], [0023], [0047]-[0048] and claim 1,  
attaching a first group of the plurality of separated MOSFET devices [10] each with a gate electrode [14] and a source electrode [13] on a bottom surface connected to the top surface of the removable carrier [33 and 35][the bottom surface of device 10 is connected to/attached to/bonded to the top surface of the carrier 33 and 35 through the layer 42];
attaching a second group of the plurality of separated MOSFET devices [20] each with a drain electrode [25] on a bottom surface connected to the top surface of the removable carrier [33 and 25].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Olson et al. and Otremba et al. into the method of Gong et al. to include attaching a first group of the plurality of separated MOSFET devices each with a gate electrode and a source electrode on a bottom surface connected to the top surface of the removable carrier; attaching a second group of the plurality of separated MOSFET devices each with a drain electrode on a bottom surface connected to the top surface of the removable carrier. The ordinary artisan would have been motivated to modify Gong et al. in the above manner for the purpose of providing device packages each including two power semiconductor chips; providing an integrated power modules such as half bridge switch circuits that might be implemented in electronic circuits for converting DC voltages, so-called DC-DC converters [paragraph [0003]-[0007] of Scanlan et al., paragraph [0001], [0047]-0048] and claim 1 of Otremba et al.].

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot in view of the new ground of rejection.   
In addition, Applicant’s response filed 6/21/2022 is not fully responsive because Applicant did not point out the specific distinctions believed to render the claims patentable over the cited references or show how the amendments would overcome the teaching of the cited references. Applicant is reminded that reply by applicant or patent owner to a non-final Office action must be fully responsive. “In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.” See 37 C.F.R. 1.111 (c) and MPEP 714.02. 
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/          Primary Examiner, Art Unit 2822